Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 1 of 20 Page ID #:697




 1
     Stephen M. Doniger, Esq. (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott A. Burroughs, Esq. (SBN 235718)
 3
     scott@donigerlawfirm.com
     Elina E. Kharit, Esq. (SBN 261029)
 4   ekharit@donigerlawfirm.com
 5
     DONIGER / BURROUGHS APC
     603 Rose Avenue
 6   Venice, California 90291
 7
     Telephone: (310) 590-1820

 8   Attorneys for Plaintiff
 9
                           UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11

12
     RALPH LEDERGERBER,                               Case No.: 2:20-cv-00862 AB(PJWx)
                                                      Hon. André Birotte Jr. Presiding
13   Plaintiff,
14                                                JOINT RULE 26(f) REPORT
     v.
15
     NETEASE, INC.,                               Date:    September 25, 2020
16
                                                  Time:    10:00 a.m.
17   Defendant.                                   Location: 7B– 1st Street
18

19

20

21
            By and through their attorneys of record, who are set forth below, plaintiff
22
     Ralph Ledergerber (“Plaintiff”) and defendant NetEase, Inc. (“Defendant” or
23
     “NetEase”) have prepared and hereby submit this jointly signed Joint Rule 26(f)
24
     Report following the conference of counsel required by Federal Rule of Civil
25
     Procedures 16(b) and 26(f), Central District Local Rule 26-1, and this Court’s Order
26
     Setting Scheduling Conference (ECF No. 32).
27

28                                              -1-


                                     JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 2 of 20 Page ID #:698




 1   A.    STATEMENT OF THE CASE
 2         1.     Plaintiff’s Statement
 3         Ralph Ledergerber is an Australian travel and nature photographer.
 4   Ledergerber creates high-quality photographs of wildlife and architecture landscapes
 5   that have been featured in popular books Morocco: A Visual Journey – Encounters
 6   with the Maghreb and Burma: The Jewel of Asia – Impressions from Yangon.
 7         Defendant NetEase is a leading Chinese internet technology company
 8   providing premium online services centered around content, communications, and
 9   commerce. NetEase develops and operates some of China’s most popular mobile and
10   PC-client games.
11         The Subject Photograph was timely registered with the United States
12   Copyright Office. Ledergerber alleges that Defendant NetEase has engaged in
13   infringing activity by publishing the Subject Photograph on its online platform,
14   http://163.com, without his authorization. This conduct violated Ledergerber’s
15   exclusive rights in the Subject Photograph.
16         Plaintiff believes that Defendants’ infringement was willful. Defendants knew
17   or reasonably should know that photographs are protected by copyright, and thus it
18   was a minimum reckless for Defendants to use Ledergerber’s image without securing
19   2.    Defendant’s Statement
20         NetEase is a holding company with its principal executive offices located in
21   China. NetEase’s employees are all located in China. NetEase does not have any
22   employees, offices, or business operations in the United States, and it does not own
23   or lease any property in the U.S. NetEase is not, and never has been, registered to do
24   business in the State of Delaware, or in any other state in the United States. NetEase
25   does not provide or offer any services or products in the United States.
26         Plaintiff alleges infringement of one photograph by the website 163.com, a
27   Chinese-language website. NetEase does not own, maintain, or operate 163.com.
28                                             -2-


                                    JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 3 of 20 Page ID #:699




 1   NetEase has not overseen the daily operations of 163.com or directed or contributed
 2   to the content posted on these sites, including the alleged posting or display of
 3   Plaintiff’s image. Nor does NetEase oversee the daily operations of 163.com or
 4   direct or contribute to the content posted on 163.com. NetEase was unaware of the
 5   Plaintiff’s image until the filing of the complaint in this action.
 6         163.com is owned and operated by a third party, Guangzhou NetEase
 7   Computer System Co., Ltd. (“GNCS”), a China-based company. GNCS is not a
 8   direct or indirect subsidiary of NetEase. GNCS has entered into a contractual
 9   arrangement with one of NetEase’s indirect subsidiaries.
10         NetEase is not directly or secondarily liable for the alleged infringement.
11   There is no evidence that any infringing acts occurred in the United States. Further,
12   NetEase has no claim-related connection with the United States giving rise to
13   personal jurisdiction. Discovery will confirm the lack of such contacts under, inter
14   alia, the “effects test” of the “purposeful direction” inquiry used to determine
15   personal jurisdiction for tort claims (including copyright claims). See Calder v.
16   Jones, 465 U.S. 783 (1984).
17   B.    SUBJECT MATTER JURISDICTION
18         1.     Plaintiff’s Statement
19         This action arises under the Copyright Act of 1976, Title 17 U.S.C. § 101 et
20   seq. Accordingly, this Court has federal question jurisdiction under 28 U.S.C. §§
21   1331 and 1338(a).
22         2.     Defendant’s Statement
23         Plaintiff alleges claims for copyright infringement. NetEase disputes that any
24   infringement occurred in the United States giving rise to subject matter jurisdiction
25   under 28 U.S.C. §§ 1331 and 1338(a).
26

27

28                                               -3-


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 4 of 20 Page ID #:700




 1   C.    LEGAL ISSUES
 2         1.      Plaintiff’s Statement
 3         Plaintiff contends that there can be no real issue as to his ownership of valid
 4   copyrights in the work at issue, as they are photographs he has taken, and no real
 5   dispute that those photographs were reproduced on the 163.com website. The primary
 6   legal issues in this case related to liability are thus is whether the use of the Subject
 7   Photographs was infringing, and whether Defendant is liable for that use, either
 8   directly or secondarily. In addition, there will be issues related to available damages
 9   and attorney’s fees, which may turn at least in part on whether any infringement was
10   willful, innocent, or neither.
11         2.      Defendant’s Statement
12         NetEase identifies the following legal issues:
13              • Whether Plaintiff is the author of and owns the photograph asserted in
14                 this action.
15              • Whether Plaintiff owns a valid copyright registration for the work
16                 asserted, including whether Plaintiff provided inaccurate information to
17                 the U.S. Copyright Office that, had the Copyright Office had known of
18                 such inaccuracy, would have resulted in refusal of registration.
19              • Whether any infringing acts occurred in the United States giving rise to
20                 subject matter jurisdiction, liability, or damages.
21              • Whether Plaintiff’s allegations of infringement as stated in the complaint
22                 have a factual basis and are supported by evidence.
23              • Whether NetEase is directly liable for the alleged infringement of
24                 Plaintiff’s copyrighted work on 163.com, which NetEase does not own,
25                 maintain, or operate.
26              • Whether any third party is directly liable under U.S. copyright law for
27                 the alleged infringement.
28                                               -4-


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 5 of 20 Page ID #:701




 1               • Whether NetEase is secondarily liable – including under theories of
 2                  contributory infringement or vicarious liability – for the alleged
 3                  infringement of Plaintiff’s copyrighted work on 163.com, which
 4                  NetEase does not own, maintain, or operate.
 5               • The amount of damages Plaintiff may seek to recover, including actual
 6                  damages and profits attributable to the alleged infringement.
 7               • Whether Plaintiff is entitled to elect statutory damages, and the amount
 8                  of statutory damages recoverable.
 9               • Whether NetEase is entitled to the recovery of its costs and attorney’s
10                  fees as the prevailing party.
11               • Whether NetEase is subject to personal jurisdiction in this matter,
12                  including whether NetEase is subject to personal jurisdiction under Rule
13                  4(k)(2) of the Federal Rules of Civil Procedure where, inter alia,
14                  NetEase has no claim-related contacts with California or the United
15                  States, and whether issue preclusion bars NetEase from challenging
16                  personal jurisdiction on summary judgment or in other proceedings in
17                  this case.
18   D.     PARTIES, EVIDENCE, etc.
19          The parties are Plaintiff Ralph Ledergerber and Defendant NetEase, Inc.
20          1.      Plaintiff’s Additional Statement
21          Plaintiff contemplates adding Guangzhou NetEase Computer System Co., Ltd
22   into this case as a defendant, and also sued unnamed “Doe” defendants. Should
23   Defendants reveal in Initial Disclosures or discovery responses any third parties
24   involved in the chain of alleged infringement of the Subject Photograph, Plaintiff will
25   move to add such entities as parties to this action in place of Doe Defendants.
26          Plaintiff has no parents, subsidiaries, or affiliates that are implicated in this
27   litigation.
28                                                  -5-


                                       JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 6 of 20 Page ID #:702




 1         2.      Defendant’s Additional Statement
 2         On August 20, 2020, the Court issued an order denying Plaintiff’s notice of
 3   Doe amendment to add Guangzhou NetEase Computer System Co., Ltd. as a
 4   defendant, and dismissing all “Doe” defendants from the Stross, Ledergerber,
 5   Walmsley, and Kühmstedt cases. See ECF No. 55. It is Defendant’s position that
 6   Plaintiff has no basis to move to add Guangzhou NetEase Computer System Co., Ltd.
 7   (in light of ¶ 1 of the Court’s Standing Order) or to add parties in place of Doe
 8   defendants (as all Doe defendants have been dismissed).
 9         In response to the Court’s directive that “[f]or conflict purposes, corporate
10   parties must identify all subsidiaries, parents, and affiliates” (ECF No. 32, at 3)
11   NetEase refers to the chart depicting its direct and indirect subsidiaries, and
12   companies that have entered into contractual arrangement with its indirect
13   subsidiaries, set forth in ¶ 7 of the Liu declaration. See ECF No. 21-1.
14         With respect to percipient witnesses, NetEase identifies the following:
15              • Ralph Ledergerber. Mr. Ledergerber can provide information on to
16                 the origins, creation, authorship, ownership, applications to register, and
17                 registration of the asserted photograph; the licenses, sales, distribution,
18                 publication, and display of the asserted photograph; the revenue, costs,
19                 and profits associated with the asserted photograph; any settlement
20                 agreements and terms with respect to other accused infringers; Plaintiff’s
21                 claims for damages for the alleged infringement; and, Plaintiff’s
22                 connection to the United States and California.
23              • Yang Liu. Yang Liu can provide information as to the corporate
24                 structure of NetEase, Inc., its lack of control of the 163.com website, and
25                 its lack of contacts with the United States.
26         NetEase identifies the following key documents:
27              • The complaint (ECF No. 1).
28                                               -6-


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 7 of 20 Page ID #:703




 1            • Plaintiff’s application to register the asserted photograph.
 2            • Plaintiff’s certificate of registration with the U.S. Copyright Office.
 3            • Plaintiff’s agreements with third parties concerning the creation of the
 4               asserted photograph.
 5            • Plaintiff’s agreements with third parties for the licensing, sale, or
 6               transfer of rights in the Photograph.
 7            • Plaintiff’s correspondence with third parties concerning the asserted
 8               photograph.
 9            • Plaintiff’s correspondence and settlement agreements with third parties
10               concerning the asserted photograph.
11            • NetEase’s motion to dismiss and supporting papers (ECF Nos. 21, 21-1,
12               21-2, 21-3, 40, 41).
13            • Relevant agreements between NetEase and its direct and indirect
14               subsidiaries.
15         In addition to discovery of the parties, NetEase expects that this case may
16   involve extensive discovery of non-parties located outside of the United States.
17   Plaintiffs in the related Ledergerber, Walmsley, and Kühmstedt cases reside outside
18   of the U.S. Discovery of foreign non-parties may be required to determine issues of
19   ownership, licensing arrangements, and license fees earned in connection with all
20   Plaintiffs’ asserted photograph. Moreover, Plaintiff may attempt to seek discovery of
21   non-party GNCS, which is based in China. Such foreign non-party discovery may
22   require requests for the taking of evidence under the Hague Convention. This,
23   combined with expected disruptions caused by the COVID-19 pandemic, may cause
24   significant delays in the taking and completion of discovery.
25

26

27

28                                             -7-


                                    JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 8 of 20 Page ID #:704




 1   E.     DAMAGES
 2          1.     Plaintiff’s Statement
 3          Plaintiff anticipates seeking statutory damages in this case for the unauthorized
 4   use of the photograph at issue, including the reproduction of those images on a
 5   network of US-based servers for distribution and display to the millions of monthly
 6   US-based viewers of the 163.com website.
 7          2.     Defendant’s Statement
 8          NetEase denies that Plaintiff is entitled to any damages, injunctive relief, or
 9   other relief. There is no evidence that any infringing acts occurred in the United
10   States. There is no evidence that Plaintiff suffered actual damages, or that NetEase
11   earned any profits attributable to the alleged infringement. Moreover, if Plaintiff
12   seeks statutory damages, it would be limited to one award for the one allegedly
13   copyrighted work asserted, Copyright Reg. No. VA 2-036-560. There is no willful
14   infringement, and as statutory damages awards for non-willful infringement typically
15   range from $750 to $30,000 per work infringed, NetEase anticipates that any award
16   of statutory damages would result in total damages ranging between $750 to $30,000.
17   F.     INSURANCE
18          1.     Plaintiff’s Statement
19          Plaintiff does not have insurance coverage for the claims at issue.
20          2.     Defendant’s Statement
21          NetEase does not have insurance coverage relevant to the issues or potential
22   liability related to this litigation.
23   G.     MOTIONS
24          1.     Plaintiff’s Statement
25          Plaintiff may wish to move to add additional defendants should discovery
26   reveal the involvement of currently unknown parties in the chain of infringement of
27   Plaintiff’s proprietary designs. It is likely an initial round of discovery will need to be
28                                                -8-


                                        JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 9 of 20 Page ID #:705




 1   obtained in order to discern the identities of these defendants (other than Guangzhou
 2   NetEase Computer System Co., Ltd.).
 3         2.      Defendant’s Statement
 4         Defendant does not currently anticipate filing motions seeking to add other
 5   parties or claims, file amended pleadings, or transfer venue. Defendant may file such
 6   motions upon learning relevant facts in discovery warranting motion practice.
 7         In light of ¶ 1 of the Court’s Standing Order requiring dismissal of any
 8   defendants not served within 90 days after the case is filed, NetEase does not believe
 9   that a motion to add additional defendants is permitted.
10   H.    DISPOSITIVE MOTIONS
11         1.      Plaintiff’s Statement
12         Plaintiff anticipates filing a Motion for Partial Summary Judgment for liability
13   as to Defendants for copyright infringement by the deadline for dispositive motions.
14   Plaintiff anticipates filing this motion after sufficient discovery has been completed.
15   Plaintiff also will not seek bifurcation.
16         See Exhibit A – Schedule of Pretrial and Trial Dates Worksheet for applicable
17   motion deadlines.
18         2.      Defendant’s Statement
19         NetEase currently anticipates filing a motion for summary judgment on the
20   following grounds:
21         • NetEase is not directly liable for the alleged infringement of Plaintiff’s
22              work on 163.com.
23         • NetEase is not secondarily liable – including under theories of contributory
24              infringement and vicarious liability – for the alleged infringement of
25              Plaintiff’s work on 163.com.
26         • NetEase is not liable under the U.S. Copyright Act for alleged
27              infringements occurring outside of the United States.
28                                               -9-


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 10 of 20 Page ID #:706




 1            • Subject to discovery and an opinion of the U.S. Copyright Office, the
 2                 copyright registration for the asserted copyright is invalid under 17 U.S.C. §
 3                 411(b).
 4            • The Court lacks personal jurisdiction over NetEase, as the factual record
 5                 further developed in discovery confirms the lack of, inter alia, purposeful
 6                 direction and claim-related contacts to the U.S.
 7    I.      MANUAL FOR COMPLEX LITIGATION
 8            This case should not utilize the procedures of the Manual for Complex
 9    Litigation.
 10   J.      STATUS OF DISCOVERY
 11           To date, no discovery requests have been served, and no discovery has been
 12   produced, by either party.
 13   K.      DISCOVERY PLAN
 14           1.      Rule 26(a) Disclosures
 15           The parties will serve their respective Rule 26 disclosures by September 18,
 16   2020.
 17           2.      Subjects on Which Discovery May Be Needed
 18                   a.     Plaintiff’s Statement
 19           Plaintiff anticipates using all discovery procedures allowed under the Federal
 20   Rules, including depositions, requests for documents, interrogatories and requests for
 21   admissions, to be completed in accordance with the scheduling order. Plaintiff
 22   further anticipates an initial round of written discovery to be propounded by the end
 23   of September 2020. Follow-up written discovery and conferring over and otherwise
 24   resolving any discovery disputes should be completed by the end of April 2021.
 25   Plaintiff anticipates that each party, as well as third parties, will need to be deposed,
 26   and that said depositions shall take place after an initial round of written discovery.
 27   Plaintiff anticipates these depositions being taken during the discovery period.
 28                                                  - 10 -


                                         JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 11 of 20 Page ID #:707




 1          See Exhibit A - Schedule of Pretrial and Trial Dates Worksheet for applicable
 2    discovery deadlines.
 3                  b.     Defendant’s Statement
 4          NetEase anticipates taking discovery of Plaintiff and third parties, both inside
 5    and outside the United States on subjects that include the following:
 6          • The origins, creation, authorship, and ownership of the asserted photograph.
 7          • Any agreements Plaintiff has entered into with third parties with respect to
 8               the asserted photograph, including any agreements involving the license,
 9               transfer, distribution, publication, and display of the photograph.
 10         • Any revenue, costs, and profits associated with the asserted photograph.
 11         • Any settlement negotiations and agreements entered into by Plaintiff and
 12              other accused infringers.
 13         • Plaintiff’s applications to register the copyright in the asserted photograph,
 14              including the information known and provided by Plaintiff in relation to his
 15              application for copyright registration.
 16         • Plaintiff’s connection to the United States and California.
 17         • Plaintiff’s claims for damages for the alleged infringement.
 18         • The corporate structure of NetEase, Inc. related to this case.
 19         • NetEase’s lack of involvement with 163.com and the alleged infringement
 20              of the asserted photograph.
 21         • NetEase’s lack of claim-related contacts with California and the United
 22              States.
 23         3.      Discovery Limits and Phasing
 24         The parties anticipate entering into an appropriate stipulated protective order
 25   governing the disclosure and use of confidential or sensitive information or
 26   documents exchanged during discovery.
 27

 28                                               - 11 -


                                       JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 12 of 20 Page ID #:708




 1                 a.     Plaintiff’s Additional Statement
 2          Plaintiff additionally anticipates significant delays in conducting discovery
 3    because NetEase and other parties are located in China. China has indicated that
 4    taking depositions, whether voluntary or compelled, and obtaining other evidence in
 5    China for use in foreign courts may, as a general matter, only be accomplished
 6    through requests to its Central Authority under the Hague Evidence Convention.
 7    Under the Hague Convention, to which China is a party, the Chinese Ministry of
 8    Justice is the Chinese Central Authority for the Hague Evidence Convention that is
 9    designated to receive letters of request for the taking of evidence. China’s restrictions
 10   to obtaining meaningful discovery for matters pending abroad present exceptional
 11   circumstances that are certain to delay Plaintiff’s ability to obtain necessary
 12   information and evidence in this matter. Therefore, Plaintiff anticipates that the
 13   proposed dates be moved out six (6) months, outside of the 18 month window of
 14   filing the complaint, to account for the current status of the case and likely future
 15   discovery issues.
 16         Plaintiff objects to Defendant’s efforts to cabin Plaintiff’s discovery and/or
 17   lump it in with other aggrieved copyright holders pursuing claims against NetEase.
 18                b.     Defendant’s Additional Statement
 19         NetEase proposes that, to reduce costs and avoid unnecessary and duplicative
 20   discovery, Plaintiffs in the related Stross, Ledergerber, Walmsley, and Kühmstedt
 21   cases serve consolidated discovery requests (requests for production, interrogatories,
 22   and requests for admission) on NetEase, rather than individual or piecemeal requests.
 23         NetEase proposes that Plaintiffs in the related Stross, Ledergerber, Walmsley,
 24   and Kühmstedt cases be limited, collectively, to no more than 25 interrogatories of
 25   NetEase.
 26         NetEase has no relevant information or documents concerning the alleged
 27   infringement of 163.com. NetEase proposes limiting discovery to written and
 28                                              - 12 -


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 13 of 20 Page ID #:709




 1    documentary evidence showing the corporate structure of NetEase, Inc. related to the
 2    case, the lack of involvement with 163.com (including lack of involvement with the
 3    alleged infringement), and the lack of claim-related contacts with the United States
 4    and California. As NetEase has no involvement with the website at issue, it proposes
 5    limiting discovery to these matters to reduce unnecessary costs and burdens on both
 6    parties.
 7           NetEase notes that discovery of NetEase would be limited to documents and
 8    information within NetEase’s possession, custody, or control. Discovery of NetEase
 9    would not include discovery of GNCS, a non-party to this case that is based in China.
 10          The People’s Republic of China has extremely restrictive laws that limit
 11   discovery in China for use in foreign proceedings. For example, witnesses and
 12   attorneys involved in depositions for use in foreign proceedings, including a remote
 13   deposition, risk arrest and imprisonment. No depositions should proceed, either
 14   remotely or by video, on Chinese soil. If NetEase is served with a notice for a
 15   deposition seeking discovery that, if provided, would violate Chinese law, NetEase
 16   anticipates it will move for a protective order to limit or prevent such discovery.
 17          In addition, health concerns and the recent quarantine restrictions and travel
 18   bans instituted in connection with the ongoing COVID-19 global pandemic will make
 19   travel and any permitted cross-border discovery difficult, if not impossible. NetEase
 20   anticipates it will move for appropriate protective orders to address such concerns.
 21          4.    Disclosure, Discovery or Preservation of ESI
 22          The parties anticipate negotiating and entering into a stipulated agreement on
 23   the production of electronically stored information (“ESI”). The parties agree to
 24   meet and confer over electronic discovery issues at the time any such disputes arise,
 25   including the form or production of electronic information and scope of any such
 26   electronic discovery.
 27

 28                                              - 13 -


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 14 of 20 Page ID #:710




 1          5.      Claims of Privilege, Work Product Protection, or Other Orders
 2          To date, there have been no disputes related to claims of privilege or work
 3    product protection in this litigation. The parties anticipate filing a stipulated
 4    protective order with an appropriate clawback provision that comports with Rule 502
 5    of the Federal Rules of Evidence for the Court’s consideration in the near future.
 6    L.    DISCOVERY CUT-OFF
 7          1.      Plaintiff’s Statement
 8          Because the Court has required that the Parties propose a trial date within 18
 9    months of the Complaint’s filing, Plaintiff proposes a non-expert discovery cut-off of
 10   April 2, 2021. However, he does not believe that will afford the parties sufficient
 11   time in discovery given the delays caused by the recently decided motions to dismiss
 12   and the likelihood that foreign discovery will be required. So owing, Plaintiff
 13   requests that the Court extend the discovery cut-off date by six (6) months to October
 14   2, 2021.
 15         2.      Defendant’s Statement
 16         NetEase proposes a non-expert discovery cut-off of December 11, 2020.
 17   NetEase anticipates that the parties may seek an extension of the discovery cut-off
 18   date to reflect possible delays arising from third-party discovery outside of the U.S.
 19   and from disruptions associated with the COVID-19 pandemic.
 20   M.    EXPERT DISCOVERY
 21         1.      Plaintiff’s Statement
 22         Plaintiff proposes the following schedule for expert discovery:
 23              • Initial expert witness disclosures: April 16, 2021
 24              • Rebuttal expert witness disclosures: April 30, 2021
 25              • Expert discovery cut-off: May 7, 2021
 26         As already mentioned in this report, dates are the latest proposed dates in
 27   compliance with this Court’s order requiring that a trial date be scheduled within 18
 28                                               - 14 -


                                       JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 15 of 20 Page ID #:711




 1    months of the filing of the complaint. However, based on the delays anticipated due
 2    to the challenges of obtaining discovery from defendants in China, and on the basis
 3    outlined in Section 3 a. above, Plaintiff proposes extending the expert discovery
 4    deadlines by six (6) months to October 16, 2021, October 30, 2021 and November 7,
 5    2021 respectively.
 6          2.      Defendant’s Statement
 7          NetEase proposes the following schedule for expert discovery:
 8               • Initial expert witness disclosures: January 8, 2021.
 9               • Rebuttal expert witness disclosures: February 5, 2021.
 10              • Expert discovery cut-off: February 19, 2021.
 11         NetEase anticipates that the parties may seek an extension of the expert
 12   discovery schedule to reflect possible delays arising from third-party discovery
 13   outside of the U.S. and from disruptions associated with the COVID-19 pandemic.
 14   N.    SETTLEMENT
 15         1.      Plaintiff’s Statement
 16         Plaintiff extended a modest early demand (before Defendant filed its motion to
 17   dismiss). Defendant has made no offers. Plaintiff is amenable to using Central
 18   District Settlement Procedure No. 2 under Local Rule 16-15.4.
 19         2.      Defendant’s Statement
 20         Plaintiff has proposed discussing settlement in this matter. NetEase is
 21   amenable to using Central District Settlement Procedure Nos. 2 (appearing before a
 22   neutral selected from the Court’s Mediation Panel) and 3 (participating in a private
 23   dispute resolution proceeding).
 24   O.    TRIAL ESTIMATE
 25         1.      Plaintiff’s Statement
 26         Plaintiff has requested a jury trial. The parties estimate the trial in this matter to
 27   last between 2-3 court days.
 28                                               - 15 -


                                        JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 16 of 20 Page ID #:712




 1          2.     Defendant’s Statement
 2          In light of disruptions caused by the COVID-19 pandemic, NetEase proposes
 3    holding a bench trial. NetEase estimates three to four days for trial of the
 4    Ledergerber matter. NetEase currently anticipates calling two fact witnesses and
 5    three expert witnesses.
 6    P.    TRIAL COUNSEL
 7          For Plaintiff: Stephen M. Doniger, Scott Alan Burroughs, Elina E Kharit.
 8          For Defendant: Stefan Mentzer, Matthew Lewis, Daniel Ledesma, and
 9    Timothy Keegan.
 10   Q.    INDEPENDENT EXPERT OR MASTER
 11         The parties presently do not believe this case requires the Court to appoint a
 12   master pursuant to Rule 53 or an independent scientific expert.
 13   R.    SCHEDULE WORKSHEET
 14         See Exhibit A – Schedule of Pretrial and Trial Dates Worksheet.
 15         The Court has directed the Parties to propose a trial date that is within 18
 16   months after the complaint was filed, and the attached worksheet reflects the Court’s
 17   directive. To the extent the Court is willing to hold a trial that begins later than 18
 18   months after the filing of the complaint to reflect, inter alia, the disruptions caused by
 19   the ongoing COVID-19 pandemic, both parties are open to discussing and proposing
 20   an alternative case schedule.
 21         1.     Plaintiff’s Additional Statement
 22         Plaintiff objects to coordinating fact and expert discovery and dispositive
 23   briefing in the Stross, Ledergerber, Walmsley, and Kühmstedt cases. All four cases
 24   concern different plaintiffs (three of whom reside outside of the U.S.), different types
 25   of issues (some cases include DMCA arguments, while others do not), and different
 26

 27

 28                                              - 16 -


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 17 of 20 Page ID #:713




 1    types of uses and ownership, and coordination of these dates as proposed by NetEase
 2    would frustrate the objectives of each unique Plaintiff.
 3          Plaintiff further objects to have the expert discovery cut-off date occur before
 4    the deadline to file motions for summary judgment. The discovery period is already
 5    tight, and Plaintiff anticipates significant delays in obtaining discovery from
 6    Defendant in China and third-party discovery outside of the U.S. Moreover, the
 7    nature of this case is not such where expert discovery will be critical to summary
 8    judgement.
 9          2.      Defendant’s Additional Statement
 10         NetEase proposes to coordinate fact and expert discovery and dispositive
 11   briefing in the Stross, Ledergerber, Walmsley, and Kühmstedt cases, to reduce the
 12   burden on the parties and the Court. Attached as Exhibit B is a chart that summarizes
 13   NetEase’s proposed dates across the Stross, Ledergerber, Walmsley, and Kühmstedt
 14   cases. As part of its proposal:
 15              • NetEase proposes, across the four cases, the same that the deadlines for
 16                 hearing motions to amend the pleadings or add parties, non-expert
 17                 discovery cut-off, initial expert disclosures, rebuttal expert disclosures,
 18                 expert discovery cut-off, hearing summary judgment motions, and
 19                 completing the settlement conference. These dates are shaded in gray in
 20                 Exhibit B.
 21              • NetEase proposes that the expert discovery cut-off date occur before the
 22                 deadline to file motions for summary judgment, as expert opinions in the
 23                 case may be relevant to the determination of such motions.
 24              • NetEase proposes four weeks between initial expert disclosures and
 25                 rebuttal expert disclosures. NetEase expects Plaintiff will serve an
 26                 initial expert report setting forth Plaintiff’s calculation of damages.
 27

 28                                               - 17 -


                                        JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 18 of 20 Page ID #:714




 1                 NetEase believes that one month is a reasonable time to allow any
 2                 rebuttal expert it may retain to prepare his or her opinions.
 3    S.    OTHER ISSUES
 4          As noted above, the parties anticipate several issues that will affect the status
 5    and management of this case, including:
 6             • The need for extensive foreign third-party discovery in the Stross,
 7                 Ledergerber, Walmsley, and Kühmstedt cases, including of foreign-
 8                 language speaking parties.
 9             • Legal restrictions in the People’s Republic of China that may prohibit
 10                the taking of evidence, including depositions, for use in U.S.
 11                proceedings.
 12            • Continuing disruptions arising from the COVID-19 pandemic that may
 13                impede the parties’ ability to take and complete discovery.
 14

 15         WHEREUPON, the parties, by and through their respective attorneys of
 16   record, hereby jointly submit this Joint Report.
 17

 18
                                                         Respectfully submitted,

 19

 20
            Dated: September 11, 2020        By:         /s/ Stephen M Doniger
                                                         Stephen M. Doniger, Esq.
 21                                                      Elina E. Kharit, Esq.
 22
                                                         DONIGER / BURROUGHS
                                                         Attorneys for Plaintiff
 23

 24
            Dated: September 11, 2020        By:         /s/ Stefan Mentzer
 25                                                      Stefan Mentzer, Esq.
 26
                                                         WHITE & CASE LLP
                                                         Attorney for Defendant
 27

 28                                             - 18 -


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 19 of 20 Page ID #:715




 1          Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories
 2    listed, and on whose behalf this filing is submitted, concur in the filing’s content and
 3    have authorized the filing.
 4

 5
            Dated: September 11, 2020         By:          /s/ Stephen M Doniger
                                                           Stephen M. Doniger, Esq.
 6

 7

 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                               - 19 -


                                      JOINT RULE 26(f) REPORT
Case 2:20-cv-00862-AB-JC Document 57 Filed 09/11/20 Page 20 of 20 Page ID #:716




 1                                              EXHIBIT B
 2

 3
                                        NetEase’s Proposed Schedule
            Event          Weeks       Stross        Ledergerber       Walmsley        Kühmstedt
 4                         Before
                           FPTC
 5
      Trial                         June 29, 2021    July 13, 2021    July 27, 2021   Aug. 31, 2021
 6    (Tuesday, 8:30 am)
 7    Final Pretrial                June 11, 2021   June 25, 2021     July 9, 2021    Aug. 13, 2021
      Conference
 8    (“FPTC”)
      (at least 17 days
 9    before Trial)
 10   Last Date to Hear             Nov. 6, 2020     Nov. 6, 2020     Nov. 6, 2020    Nov. 6, 2020
      Motion to Amend
 11   Pleadings/Add
      Parties
 12
      Non-Expert            17      Dec. 4, 2020     Dec. 4, 2020     Dec. 4, 2020    Dec. 4, 2020
 13   Discovery Cut-Off
      Expert Disclosure             Dec. 18, 2020   Dec. 18, 2020     Dec. 18, 2020   Dec. 18, 2020
 14   (Initial)
 15   Expert Disclosure             Jan. 22, 2021    Jan. 22, 2021    Jan. 22, 2021   Jan. 22, 2021
      (Rebuttal)
 16
      Expert Discovery      12      Feb. 5, 2021      Feb. 5, 2021    Feb. 5, 2021    Feb. 5, 2021
 17   Cut-Off
      Last Day to Hear      12      Mar. 19, 2021   Mar. 19, 2021     Mar. 19, 2021   Mar. 19, 2021
 18   Motions (must be a
      Friday)
 19
      Rule 56 Motion
 20   must be filed 5
      weeks before this
 21   Deadline to           10      Apr. 2, 2021     Apr. 2, 2021     Apr. 2, 2021    Apr. 2, 2021
      Complete
 22   Settlement
      Conference
 23
      Trial Filings          3      May 21, 2021     June 4, 2021     June 18, 2021   July 23, 2021
 24   (First Round)

 25   Trial Filings          2      May 28, 2021    June 11, 2021     June 25, 2021   July 30, 2021
      (Second Round)
 26

 27

 28                                                 - 20 -


                                         JOINT RULE 26(f) REPORT
